Proceeding pursuant to Executive Law § 298 to review a determination of the State Division of Human Rights, dated December 5, 1983, which determined that there was no probable cause to believe that respondents had engaged in an unlawful discriminatory practice. (Petitioner’s brief is deemed his petition, and respondents’ brief is deemed an answer to the petition.)
Petition dismissed, without costs or disbursements.
Petitioner failed to seek judicial review, as required, within 60 days of June 1, 1984, the effective date of Laws of 1984 (ch 83, § 4). Consequently, the petition must be dismissed as untimely (Alecsandrescu v Board of Educ., 63 AD2d 955; Matter of Keyes v Trans Con Line, 111 AD2d 849). Were we to have considered this proceeding on its merits, we would have *239confirmed the determination of the State Division of Human Rights because its finding that there was no probable cause to believe that respondents had engaged in an unlawful discriminatory practice against petitioner was supported by substantial evidence. Mollen, P. J., Bracken, Niehoff and Rubin, JJ., concur.